DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the application filed 04/23/2020. Claims 1-20 are pending and are examined.
Response to amendment:
In the amendment filed 04/12/2022, the following has occurred: claims 1, 3, 6, 8,13,16,17 have been amended. Claims 1-20 are pending and are presented for examination.
Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive.
Applicant argues as follows:
However, De Sylva does not disclose "obtaining an experience payload and first biometric information of a user, wherein the experience payload includes products selected by the user during a web browsing experience." (Emphasis Added). That is, the data and functionality in De Sylva is different from the experience payload because it does not include information selected by the user during a user experience, much less includes products selected by the user during a web browsing experience. De Sylva thus fails to teach or suggest "obtaining an experience payload and first biometric information of a user, wherein the experience payload includes products selected by the user during a web browsing experience."
The above argument is not found to be persuasive. Applicant’s argument is broader than the claim limitations. The claim recites “ wherein the experience payload includes products selected by the user during a web browsing experience”. Applicant argues “experience payload… does not include information selected by the user during a user experience”.
DaSilva discloses” the biotransaction system 10 is adapted for implementation of financial biotransactions involving purchases of products and/or services.”[0050];
In the present example embodiment, the mobile device 190 combines enhanced location information and biometric information (e.g., representing a biometric-based user authentication and account-selection code) in one or more signals (1.) forwarded to the server system 184. The server system 184 includes front-end biotransaction interface 214 that is adapted (e.g., via one or more web services, Application Programming Interfaces (APIs), etc.) to employ the one or more signals (1.) to select a user financial account (e.g., with reference to biometric associations 222 in the customer database 218) for the purposes of implementing a financial biotransaction. [0206]
From the recited paragraphs of DeSylva, examiner concludes that DeSylva discloses the newly amended limitation of “experience payload includes products selected by the user during a web browsing experience”.
Applicant argues as follows:
However, De Sylva does not disclose use of a neural network, nor generation of vector representations of facial features of the user. The vector representations are used to train the layers of the neural network. Instead, De Sylva discloses generating the characteristic representations, i.e., the encoded biometric information or the selected code or key, via an encoding algorithm. De Sylva is silent as to the encoding results being in vector representations nor use of any neural network.
The above argument is not found to be persuasive. Examiner argues newly amended claim limitation. Examiner recites Karantzis , paragraph [0187, In one embodiment, the agent may be a robot agent, which may include artificial intelligence and/or machine learning and/or artificial neural networks in order to assist with the identification of layout, facial, fingerprint and signature features on documents, and comparing these with templates and stored images …] for disclosing this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,7-12,14,16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Sylva (PGPub 2014/0081870) and in view of Kohli (PGPub 2017/0223017) .
As regards claims 1,8 and 16 , De Sylva  discloses obtaining an experience payload and first biometric information of a user, wherein the experience payload  includes products selected by the user during a web browsing experience  and the first biometric information of the user are obtained from a first computing device;[0050, In an example operative scenario, the biotransaction system 10 is adapted for implementation of financial biotransactions involving purchases of products and/or services.] and [0041, Fig 1, 0067, 0160, 0193,0197 and 0206]
generating one or more characteristic representations of the user using the first biometric information; [0039, Biometric information may be any data characterizing or describing one or more biological features or characteristics, such as a fingerprint, iris pattern, vein pattern, facial dimensions, electromagnetic field profile (whether reflection-based and/or passive), and so on.]
associating the one or more characteristic representations of the user with the experience payload; [0039][0209, Transaction information, such as product price totals may be forwarded by the mobile device 190 to the server system, and/or by the product scanning system 192 to the server system 184. After computer code running on the customer-merchant matching module 226 matches the user with the merchant; determines which user financial account is associated with the submitted biometric information; and determines which merchant financial account 232 is associated with the payment region 188, then computer code running on the customer-merchant matching module 226 may send a signal to a clearing house or other network to facilitate implementing a funds transfer between the merchant financial account (as indicated by the merchant financial account data 232 and a biometric-selected user account (e.g., credit card account).]
providing the experience payload to the second computing device, the experience payload causing the second computing device to perform operations associated with the user at the physical location. [0100, To reduce fraud, the biometric scanning system 12 may further include a camera or other mechanism to capture an image of an individual that may be attempting fraud. For example, if the bio scanner software 22 detects recording artifacts in a supplied voice, this may trigger a camera on the biometric scanning system 12 to forward a picture along with location information and any other relevant information to a separate fraud-collection database in the master data repository 14. Alternatively, if the bio scanner software 22 can detect which user or customer whose identity may have been stolen, then the picture may be lodged with the particular user's database 30, 32. Note that such functionality may be omitted without departing from the scope of the present teachings.]
De Sylva  does not expressly disclose obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at a physical location and wherein the request includes second biometric information obtained by the second computing device;
determining that the second biometric information corresponds to the one or more characteristic representations; and
Kohli discloses obtaining a request from a second computing device to obtain the experience payload, wherein the second computing device is located at a physical location and wherein the request includes second biometric information obtained by the second computing device; [0027, 0029, 0031-0032] [Thus, FIG. 3 illustrates a user enrollment process 300 according to some embodiments. In particular, an authentication service computer receives 302 a user enrollment request from a user device, which may be a mobile device as explained above. The enrollment request may include user identification data, such as the user's name and residence address, a cardholder account number, and an e-mail address.]0032.
determining that the second biometric information corresponds to the one or more characteristic representations;[0026, 0036] For example, a user may utilize his or her user mobile device to capture voice data (i.e., a voice print), and/or facial data, and/or other types of biometric data which then can be uploaded to the authentication service computer. Other types of user biometric data that can be utilized to authenticate the user includes, but is not limited to pulse data (i.e., heartbeat data), gait data (i.e., walking style data), iris scan data, and/or the like.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Kohli in the device of De Sylva .The rationale to support a conclusion that the claim would have been obvious is “in FIG. 3 illustrates a user enrollment process 300 according to some embodiments. In particular, an authentication service computer receives 302 a user enrollment request from a user device, which may be a mobile device …”.[0032]. The enrollment request may include user identification data, such as the user's name and residence address, a cardholder account number, and an e-mail address. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 2, 9 and 20, De Sylva and Kohli disclose the method of claims 1,8 and 16,  De Sylva discloses wherein the first biometric information of the user is an image of the user captured using the first computing device.[0100]
As regards claims 3,12 and 18, De Sylva and Kohli discloses the method of claims 1,8 and 16,  , De Sylva discloses wherein the products selected by the user during a web browsing experience are retrievable at the physical location.[0050, 0216]
As regards claims 4 and 10, De Sylva and Kohli discloses the method of claim 1 and 8, De Sylva discloses further comprising generating a unique identifier corresponding to the first biometric information and the experience payload.[0070]
As regards claims 5 and 11, De Sylva  discloses the method of claim 4, De Sylva discloses identifying the unique identifier using the second biometric information corresponding to the one or more characteristic representations of the user; and obtaining the experience payload using the unique identifier.[0098-0099]
As regards claims 7 and 14, De Sylva and Kohli discloses the method of claims 1and 8, De Sylva discloses further comprising generating a set of recommendations for the user based on the second biometric information and the experience payload.[00525,0068,0142,0171,0192]

Claims 6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Sylva (PGPub 2014/0081870) and in view of Kohli (PGPub 2017/0223017) and in view of Karantzis (PGPub 2022/0050890).

As regards claims 6, 13 and 17, De Sylva and Kohli discloses the method of claim 1, 8 and 16, 
De Sylva  and Kohli do not expressly disclose wherein the one or more characteristic representations include vector representations of facial features of the user generated using a neural network.
Karantzis  discloses wherein the one or more characteristic representations include vector representations of facial features of the user generated using a neural network. [0187]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made for the one or more characteristic representations include vector representations of facial features of the user generated using a neural network.in the device of De Sylva and Kohli .The rationale to support a conclusion that the claim would have been obvious is the agent may be a robot agent, which may include artificial intelligence and/or machine learning and/or artificial neural networks in order to assist with the identification of layout, facial, fingerprint and signature features on documents, and comparing these with templates and stored images. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over De Sylva (PGPub 2014/0081870) and in view of Kohli (PGPub 2017/0223017) and in view of Karantzis (PGPub 2022/0050890) and further in view of Ricci  (PGPub 2017/0099295).

As regards claim 15, De Sylva, Kohli and Karantzis disclose the system of claim 13, De Sylva, Kohli and Karantzis does not expressly disclose wherein the instructions further cause the system to provide a profile of the user with the experience payload in response to the request.
Ricci discloses wherein the instructions further cause the system to provide a profile of the user with the experience payload in response to the request. [0530]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva, Kohli and Karantzis. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over De Sylva (PGPub 2014/0081870) and in view of Kohli (PGPub 2017/0223017) and in further in view of Ricci  (PGPub 2017/0099295).

As regards claim 19, De Sylva and Kohli disclose the non-transitory computer-readable storage medium of claim 16, De Sylva and Kohli do not expressly disclose wherein the second biometric information and the experience payload are obtained from another computing device.
Ricci discloses wherein the second biometric information and the experience payload are obtained from another computing device. [00389]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Ricci in the device of De Sylva and Kohli. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Additional prior art not used in this rejection includes Dorogusk US Patent 9519901. Dorogusk recites methods and systems may process one or more payment transactions between a merchant and a customer by registering, by a biometric sensor of a payment object reader or a mobile device, a biometric characteristic as a biometric payment instrument, for example by obtaining data corresponding to a biometric characteristic of the customer. The data is converted into a digital signature of the biometric characteristic and compared with a registered biometric instrument at the time of transaction. If a match is obtained, the customer effects payments through the registered biometric instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698